EXHIBIT 10.16

FIRST AMENDMENT

TO EMPLOYMENT AGREEMENT

This First Amendment (the “Amendment”) to the Employment Agreement, dated
effective as of May 10, 2010 (the “Agreement”), by and between Brad T. Irick
(“Executive”) and HCC Insurance Holdings, Inc., a Delaware corporation (“HCC” or
the “Company”), is made and entered into as of December 28, 2011. Executive, the
Company and HCC are sometimes collectively referred to herein as the “Parties”
and individually as a “Party”. All capitalized terms, not otherwise defined
herein, shall have the meaning ascribed to such term in the Agreement.

RECITALS

WHEREAS, the Parties set forth the terms and conditions of Executive’s
employment with the Company in the Agreement; and

WHEREAS, the Parties now desire to amend the Agreement to, among other things,
(i) extend the term thereof and (ii) increase the Base Salary due to Executive
thereunder.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive and Company hereby agree as follows:

AGREEMENT

 

1. Effective as of January 1, 2012, Section 1 of the Agreement shall be deleted
in its entirety and replaced with the following:

1.        Term.  Effective as of the Effective Date, the Company hereby employs
Executive, and Executive hereby accepts such employment, on the terms and
conditions set forth herein, for the period (the “Term”) commencing on the
Effective Date and expiring at the earlier to occur of (a) 11:59 p.m. on
December 31, 2015 (the “Expiration Date”) or (b) the Termination Date (as
hereinafter defined). If the Company continues to employ Executive after the
Expiration Date, then Executive shall be an employee-at-will, unless the parties
agree in writing to an extension of this Agreement.

 

2. Effective as of January 1, 2012, Section 3(a) of the Agreement shall be
deleted in its entirety and replaced with the following:

(a)        Base Salary.  Executive shall receive an initial base salary paid by
the Company of $425,000 per year for the period from the Effective Date through
December 31, 2011; $550,000 per year for the period from January 1, 2012 through
December 31, 2013; and $600,000 per year for the period from January 1, 2014
through the end of the Term. At the sole discretion of HCC, the base salary may
be increased. For purposes of this Agreement, “Base Salary” shall mean
Executive’s initial base salary or, if increased, then the increased base
salary. The Base Salary shall be paid, subject to all applicable withholdings
and deductions, in substantially equal semi-monthly installments.

 

3. Effective as of January 1, 2012, Section 3(e) of the Agreement shall be
deleted in its entirety and replaced with the following:

(e)        Vacation.  Executive shall be entitled to twenty-five (25) vacation
days each year of full employment during the Term, exclusive of holidays, as
long as the scheduling of Executive’s vacation does not interfere with the
Company’s normal business operation. Vacation not used by Executive during the
calendar year will be forfeited.

 

1



--------------------------------------------------------------------------------

For purposes of this Paragraph, weekends shall not count as Vacation days.
Executive shall also be entitled to all paid holidays given by the Company.

 

4. The provisions of Section 1 through 3 of this Amendment are hereby
incorporated into and made part of the Agreement as if fully set forth therein.

 

5. Except as expressly provided herein, all other terms and conditions of the
Agreement shall remain unchanged, and as expressly amended hereby, the Agreement
is ratified and confirmed in all respects and shall remain in full force and
effect.

 

6. This Amendment shall be governed by and construed in accordance with the laws
of the State of Texas.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below.

 

 

EXECUTIVE:

 

 

COMPANY:

 

HCC Insurance Holdings, Inc.

/s/ Brad T. Irick                    

Brad T. Irick

  By:   

/s/ John N. Molbeck, Jr.                    

John N. Molbeck, Jr.

Chief Executive Officer

Date:     December 28, 2011                                

  Date:    December 28, 2011                                    